 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

 

 

Exhibit 10.21

 

COMMAND NO: DAMD17-04-0024

LICENSE NO.:

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”), effective as of the “Signature Date” (as
defined below), is made by and between: U.S. Army Medical Research Institute of
Infectious Diseases (“Licensor”), a subordinate laboratory of the United States
Army Medical Research and Materiel Command, having a place of business at 504
Scott Street, Fort Detrick, Maryland 21702-5012; and VaxGen Inc. (“Licensee”) a
Delaware corporation, having a principal place of business at 1000 Marina
Boulevard, Brisbane, California 94005-1841.

 

ARTICLE I

 

BACKGROUND

 

1.1       The United States of America is the owner by assignment or otherwise
of the entire right, title and interest to inventions more particularly
described and claimed in each of the patents and patent applications, including
provisional applications, as well as all rights corresponding thereto, listed on
Schedule 2.17 – A Existing Patents (collectively, the “Existing Patents”).

 

1.2       Under the authority of 15 United States Code 3701 et seq., 35 United
States Code Section 200-210, and 37 Code of Federal Regulations, Chapter IV
(together with any amendments and the underlying rules and regulations now or
hereafter promulgated collectively, the “Federal Technology Transfer Act” or the
“FTTA”), Licensor has custody of inventions described and claimed in, and the
right to issue licenses under, the Existing Patents.

 

1.3       Licensor desires that the inventions described and claimed in the
Existing Patents be brought to the “Point of Practical Applications” (as defined
below) in the shortest possible time and made available to the public, thereby
serving the public interest and broadening the potential supply base for
Licensor and other U.S. government agencies.

 

1.4       Licensee desires to obtain an exclusive license to U.S. patent
6,387,665, Method of Making a Vaccine for Anthrax, and an exclusive field of use
license to U.S. patent 6,316,006, Asporagenic B. anthracis Expression System,
for the purpose of developing and commercializing a vaccine against B. antracis.
Licensee understands and acknowledges that any and all inventions and technology
related to or arising out of the Existing Patents would now and hereafter be
subject to and governed by the terms and conditions of this Agreement.

 

1

 

--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the premises noted above, including the
above-cited statutory authority, and the mutual promises, covenants, duties and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Licensor and Licensee, intending to be lawfully bound, do agree as follows:

 

ARTICLE II

 

DEFINITIONS

 

The terms defined in this Article II shall have the meanings set forth below
throughout this Agreement.

 

2.1

“Additional Information” shall have the meaning set forth in Article V hereof.

2.2       “Affiliate(s)” means any corporation or other legal entity that
controls, is controlled by, or is under common control with Licensee. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), means, whether de
jure or de factor, the ownership, directly or indirectly, of more than fifty
percent (50%) of the outstanding equity securities of a corporation which are
entitled to vote in the election of its Board of Directors or more than fifty
percent (50%) interest in the net assets or profits of any entity which is not a
corporation. For the purposes of this definition, Affiliates shall include those
Affiliates that are, or will become, Sublicensees under this Agreement and
Licensee shall initially and continuously identify, designate and update its
relationship with each Sublicensee and each Affiliate on Schedule 2.2
(Affiliates & Sublicensees) attached hereto and made a material part hereof,
amended or supplemented from time to time after notice and with approval of
Licensor as contemplated hereunder.

 

2.3

“Agreement” means this agreement.

 

2.4       “Bankrupt” means when any Person shall (a) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of any of the assets of same; (b) admit in writing an inability,
or be generally unable, to pay debts as they become due; (c) make a general
assignment for the benefit of creditors; (d) commence a voluntary case under the
federal bankruptcy laws (now or hereafter in effect); (e) be adjudicated a
bankrupt or insolvent; (f) file a petition seeking to take advantage of any
other law providing for the relief of debtors; (g) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed in any involuntary case
under such bankruptcy laws; or (h) take any action for the purpose of effecting
any of the foregoing.

 

2.5

“Board” means the Board of Directors of Licensee or an Affiliate, as it may
apply.

 

2.6       “Confidential Information” shall mean (a) any proprietary or
confidential information or material in tangible form disclosed in accordance
with this Agreement that is marked as “Confidential,” “Proprietary” or the like
at the time it is delivered to the receiving party, (b) proprietary or
confidential information disclosed orally hereunder which is identified as
confidential or proprietary when disclosed and such disclosure of confidential
information is confirmed in writing within thirty (30) days by the disclosing
party, or (c) Trade Secrets of

 

2

 

--------------------------------------------------------------------------------



Licensor regardless of whether or not so marked or identified. For purposes of
this Agreement, “Confidential Information” shall not include information that
can be established by the receiving party by competent proof that such
information:

 

(i)        was already known to the receiving party, other than under an
obligation of confidentiality, at the time of disclosure;

 

(ii)       was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving party;

 

(iii)      became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving party in breach of this Agreement;

 

(iv)      was subsequently lawfully disclosed to the receiving party by a person
other than a party hereto; or

 

(v)       was lawfully developed independently by the receiving party without
misappropriating confidential information from a third party.

 

2.7       “Development Plan” means the comprehensive plan and related exhibits,
schedules and agreements prepared for the sole benefit of Licensor and
undertaken by Licensee to commercialize the Licensed Patent Technology
substantially in the form of Schedule 2.7 (Development Plan) attached hereto and
made a material part hereof, amended or supplemented from time to time after
notice and with approval of Licensor.

 

2.8       “End User” means any Person with the right to use Licensed Products
for his/her own personal use or in the regular conduct of its own business and
not for licensing to other Persons.

 

2.9

“EU” means European Union.

 

2.10

“Event of Default” shall have the meaning used in Article XI.

 

2.11

“Existing Patents” shall have the meaning used in Article I.

 

2.12

“FTTA” shall have the meaning used in Article I.

 

2.13

“Government” means the federal government of the United States of America.

 

2.14     “Improvement” means any revision, translation, abridgement,
condensation, expansion, modification or any other form in which an invention
may be recast, transformed or adapted, provided any such modification would
infringe on one or more valid claims of a patent or pending patent application
of such invention. For purposes hereof, an Improvement shall also include any
enhancement or derivative work, product, device or invention that incorporates a
preexisting work, product, device or invention.

 

3

 

--------------------------------------------------------------------------------



2.15     “Intellectual Property Rights” means, solely with respect to the
Licensor, any or all of the following, in any and all jurisdictions throughout
the world, and all rights in, arising out of, or associated with: (a) all
patents (including Existing Patents and the Licensed Patent Technology) and
applications therefore, including provisional applications, and all reissues,
divisions, renewals, extensions, reexaminations, continuations and
continuations-in-part thereof (“Patents”); (b) all rights (other than Patents)
in inventions (whether patentable or not), invention disclosures, formulations,
pre-clinical data, clinical data, laboratory data, manufacturing processes,
processes, methods, techniques, trade secrets, proprietary information,
know-how, technology and technical data (“Trade Secrets”); (c) all copyrights,
copyright registrations and applications therefore and all other rights
corresponding thereto (“Copyrights”); (d) all mask works, mask work
registrations and applications therefore; (e) all industrial designs and any
registrations and applications therefore; (f) any other rights in databases and
data collections; (g) any other rights in computer software including all source
code, object code, firmware, development tools, files, records and data, and all
media on which any of the foregoing is recorded; (h) all know-how and show-how,
techniques, design rules, ideas, concepts, methods, algorithms, formulae,
discoveries, compositions, routines, files, works of authorship, processes,
prototypes, devices and hardware whether or not protectible by Patents,
Copyrights or Trade Secrets, and (i) any similar, corresponding or equivalent
rights or Improvement in which Licensor has property rights to any and all of
the foregoing and any other intellectual property or proprietary rights, whether
or not registrable; including, without limitation, any and all trademarks, trade
names, domain names, logos and service marks and any similar indications of
origin or branding expressly reserved for use by or identified with Licensor,
unless otherwise stated.

 

2.16     “Licensed Field of Use” means applications or uses for the Licensed
Patent Technology for human use as a vaccine for the prevention or treatment of
anthrax infection.

 

2.17     “Licensed Patent Technology” means all of Licensor’s rights in but
limited to (a) the Existing Patents listed on Schedule 2.17 – A (Existing
Patents) attached hereto and made a material part hereof, including any
extensions, reissues and reexaminations thereof, and (b) any and all additional
patents and patent applications and ancillary Intellectual Property Rights
identified and listed with the approval of Licensor on Schedule 2.17 – B
(Additional Patents and Patent Applications[D1]) attached hereto and made a
material part hereof, including any extensions, reissues and reexaminations
thereof. Licensed Patent Technology shall include any and all divisions,
renewals, continuations, continuations in part and substitutions related to the
patents and patent applications referenced in subsections (a) and (b) of this
Section; all foreign patent applications corresponding to the foregoing
applications; and all U.S. and foreign patents issuing on any of the foregoing
applications, including extensions, reissues, and reexaminations. Schedule 1.7 –
A and B may be supplemented from time to time as deemed necessary or advisable
in the sole discretion of Licensor.

 

2.18     “Licensed Product(s)” means any and all products, methods, inventions
or devices of any kind and the information related thereto which either (a) fall
within or are covered by the scope of one or more Valid Claims of the Licensed
Patent Technology; (b) are produced by the practice of a product, method,
invention, device or process that is within the scope of one or more Valid
Claims of the Licensed Patent Technology; or (c) are produced by, derived or
compiled from products, methods, inventions, devices, substances, techniques,
processes, systems, formulations,

 

4

 

--------------------------------------------------------------------------------



or designs described in the Licensed Patent Technology, in the country of use,
manufacture or sale by Licensee or its Affiliate(s) and Sublicensees.

 

2.19

“Licensed Territory” means worldwide.

 

2.20     “Licensee” means VaxGen, Inc., 1000 Marina Boulevard, Brisbane,
California 94005-1841.

 

2.21

“License Fee(s)” has the meaning set forth in Article IV.

 

2.22     “Licensor: means U.S. Army Medical Research Institute of Infectious
Diseases, a subordinate laboratory of the U.S. Army Medical Research and
Materiel Command, 504 Scott Street, Fort Detrick, Maryland 21702-5012.

 

2.23     “Licensor’s Director” means the director of Licensor, or if such post
is vacant or has been eliminated, then the representative within or overseeing
Licensor who is authorized to approve, and execute on behalf of Licensor, this
Agreement.

 

2.24     “Licensor’s Representative” means the Office of Research and Technology
Application, U.S. Army Medical Research and Materiel Command, Staff Judge
Advocate (MRMC-JA), 504 Scott Street, Fort Detrick, Maryland 21702-5012, Attn:
USAMRMC ORTA.

 

2.25     “Net Sales” means the actual gross amount billed, invoiced, charged or
received on sales or transfers of any Licensed Products by Licensee, its
Affiliates and Sublicensees to any and all Unaffiliated Person(s), or in the
event of disposal of any Licensed Products other than as scrap prior to shipment
from its place of manufacture or predisposal storage, or other than by sales,
the amount billed, invoiced, charged or received on sales or transfers for a
like quantity and quality of Licensed Products to Unaffiliated Persons on or
about the time of such disposal, less:

 

(a)       trade, cash and quantity discounts, including charge backs, rebates,
premiums, allowances and any other deduction actually granted to the
Unaffiliated Person (not to exceed the original billing);

 

(b)       sales and excise taxes and duties and any other governmental charges
imposed upon the importation, use or sale of the Licensed Products actually
charged to the Unaffiliated Person;

 

(c)       freight, insurance and other transportation charges actually charged
to the Unaffiliated Person;

 

(d)       amounts repaid or credited (not to exceed the original billing) by
reason of rejections, defects, outdating, price differences, recalls or returns,
or because of retroactive price reductions, or due to governmental laws or
regulations requiring rebates actually granted to the Unaffiliated Person; and

 

 

(e)

actual charges for bad debts.

 

 

5

 

--------------------------------------------------------------------------------



For purposes of calculating Net Sales for any reporting period, any and all
deductions used in calculating Net Sales are allowable only to the extent that
they have already been included in the amounts billed, invoiced, charged or
received or granted on the sales or transfers of Licensed Products by Licensee
or its Affiliates and Sublicensees to Unaffiliated Persons in bona fide arms’
length transactions. Calculation of Net Sales shall be in accordance with
generally accepted accounting principles. Sales or transfers of Licensed Product
between or among Licensee and its Affiliates(s) or Sublicensees shall be
excluded from the computations of Net Sales except where such Affiliate(s) or
Sublicensees are End Users, but Net Sales shall include the subsequent final
sales or transfers to Unaffiliated Persons by such Affiliate(s) or Sublicensees
(if not End Users).

 

In the case of a Licensed Product utilizing a combination of properties other
than Licensed Product properties, solely for purposes of determining what
percentage of License Fees are owed to Licensor hereunder Net Sales shall be
multiplied by A/A+B, where A is the invoice price of the Licensed Product sold
separately and B is the invoice price of the active properties in the
combination of properties other than Licensed Product properties. If the invoice
price of the Licensed Product and/or of the active properties in the combination
is (are) not available and the parties are unable to agree on an alternative
arrangement, then in lieu and stead of the fraction noted above Net Sales shall
be multiplied by X/Y, where X is one (1) and Y is the total number of active
properties included in the combination.

 

2.26

“Pass Through Royalty” shall have the meaning used in Article IV.

 

2.27     “Person” means any natural person or entity other than Licensee, its
Affiliate(s) or Sublicensees including, without limitation, any individual,
partnership (whether general or limited), limited liability company,
corporation, trust, estate, association, nominee, firm, unincorporated
organization or a government or agency or political subdivision thereof.

 

2.28     “Point of Practical Application” means to manufacture, practice, or to
operate inventions, described and claimed in the Licensed Patent Technology,
under such conditions as to establish that the inventions are being utilized and
that their benefits are, to the extent permitted by law or Government
regulations, available to the public on reasonable terms within six (6) years of
the Signature Date, and to continue during the term of this Agreement to make
the benefits of the inventions reasonably accessible to the public, consistent
with sound and reasonable business practices and judgment. If Licensee believes
that it will be unable to make such product available to the public within such
time frame, it shall give notice to Licensor by way of a detailed explanation
specifying the reasons therefore. Licensee may amend the time period at any time
with the written consent of Licensor. Unless Licensee has failed to perform its
duties and obligations under this Agreement, Licensor shall not unreasonably
withhold approval of any request by Licensee to extend the time period if such
request is supported by a reasonable showing that Licensee has in accord with
the Development Plan taken diligent steps consistent with sound and reasonable
business practices and judgment to commercialize the Licensed Patent Technology,
taking into account any change in circumstances, scientific developments, or
other factors considered by the parties relevant for adopting a new time frame.

 

2.29

“Point of Practical Application Reports” shall have the meaning set forth in
Article V.

 

2.30     “Regulatory Authority” means any US or foreign governmental department,
body, commission, board, bureau, agency or instrumentality with applicable
regulatory jurisdiction.

 

6

 

--------------------------------------------------------------------------------



 

2.31

“Reports” shall have the meaning set forth in Article V.

 

2.32     “Signature Date” means the date that this Agreement is last executed by
Licensor’s Director.

 

2.33     “Sublicensee” shall mean a Person who obtains a sublicense under and
pursuant to Article VI of this Agreement. Licensee shall initially and
continuously identify, designate and update its relationship with each
Sublicensee on Schedule 2.2 (Affiliates & Sublicensees) attached hereto and made
a material part hereof, as amended or supplemented from time to time after
notice and with approval of Licensor as contemplated hereunder.

 

2.34     “termination” and cognate words, such as “term” and “terminate,” shall
have the meanings set forth in Article XI.

 

2.35     “Unaffiliated Person(s)” means any Person and shall include without
limitation, an End-User or the joint venture partner, company or other entity
that also has non-controlling outstanding equity securities of Licensee, an
Affiliate or Sublicensee or has a non-controlling interest in the net assets or
profits of Licensee, an Affiliate or Sublicensee.

 

2.36

“USFDA” means the U.S. Food and Drug Administration.

 

2.37

“USPTO” means the U.S. Patent and Trademark Office.

 

2.38     “Valid Claim” means: 1) a claim of an issued, unexpired patent included
within the Licensed Patent Technology which either has not been (a) held
unenforceable or invalid by a court or other governmental agency of competent
jurisdiction that is unappealable or unappealed within the time allowed for
appeal, or (b) admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise; or 2) a claim in a patent application within the
Licensed Patent Technology.

 

ARTICLE III

 

LICENSE GRANT

 

3.1       In consideration of the payment of all License Fees and subject to
full compliance with the terms and conditions of this Agreement by Licensee,
Licensor grants to Licensee an exclusive license under the Licensed Patent
Technology, with the right to grant and authorize sublicenses, to develop, to
make, have made, import, use, have used, offer for sale, have sold and sell
Licensed Products throughout the Licensed Territory in the Licensed Field of Use
for the term of this Agreement and for the purpose stated in Article I. Licensee
shall have the right to extend this license to any Affiliate of its choice,
provided that each such extension properly references and is made subordinate to
this Agreement, including those rights retained by Licensor hereunder, subject
to and consistent with the relevant provisions hereof that apply to sublicenses,
and the approval requirements of the United States Code, Title 35, Part II,
Chapter 18, Section 209 (as amended) and U.S. Presidential Executive Order No.
12591.

 

7

 

--------------------------------------------------------------------------------



3.2       No right or license is granted or implied to Licensee or to any
Affiliate, Sublicensee or Person claiming through or under Licensee respecting
any licensed patent or licensed patent application other than that specifically
identified herein as the Licensed Patent Technology and the corresponding
Licensed Field of Use. Nothing herein shall be construed as granting Licensee,
by implication, estoppel or otherwise, any license or other right under or
respecting any unlicensed Intellectual Property Rights of Licensor, except for
those rights expressly granted under the Licensed Patent Technology and the
corresponding Licensed Field of Use. Licensor specifically retains all residual
rights and interests in and to the Licensed Patent Technology and its unlicensed
Intellectual Property Rights and neither Licensee, its Affiliates or
Sublicensees shall act in a manner that would or could impair or conflict either
with the residual rights and interests of Licensor or the grant afforded to
Licensee hereunder.

 

3.3       In full compliance and accordance with the FTTA, Licensee grants to
Licensor a royalty-free, nonexclusive, worldwide license to practice and have
practiced on behalf of the Government, and on behalf of any foreign government
or international organization pursuant to any existing or future treaty or
agreement with the Government, any patented invention made by Licensee, its
Affiliates or Sublicensees pursuant to the terms of this Agreement for the term
set forth in Article XI of this Agreement.

 

ARTICLE IV

 

LICENSE FEES: ROYALTIES AND PAYMENT OF OTHER INCOME

 

4.1

Licensee shall make payment and insure payment in full is made of all royalties
and fees due and owing to Licensor as required under this Article IV
(collectively hereinafter the “License Fee(s)”) and specifically described on
Schedule 4.1 – License Fee(s) hereto.

 

4.2

No Licensee Fee shall be payable to Licensor under this Article IV solely with
respect to Licensed Products distributed to third parties without consideration
on a limited, restricted basis for use in research and/or development or as
promotional samples. Licensee shall maintain and cause to be maintained records
of all such activity with third parties, to be made available to Licensor upon
request.

 

4.3

License Fees shall be payable on Net Sales of Licensed Product (the manufacture,
use or sale of which is covered by a Valid Claim) on a country-by-country and
Licensed-Product-by-Licensed-Product basis until: (i) the expiration of the
last-to-expire patent included in the Licensed Patent Technology (including any
extensions granted under the Patent Term Restoration Act or any other statute
(as amended) covering each and every such Licensed Product in each and every
such country; or (ii) if no such patent has issued in such country in which a
patent application is pending, until the seventh anniversary of the first
commercial sale of a Licensed Product in such country. No multiple royalty shall
be payable on a Licensed Product because the manufacture, use or sale of such
Licensed Product is covered by more than one patent or patent application in the
Licensed Patent Technology.

 

4.4

The parties recognize that other patents covering the Licensed Patent Technology
or Licensed Product may exist Licensee shall receive a credit against the
royalty on Net Sales otherwise owed or owing to Licensor hereunder for royalties
or equivalent fees paid by Licensee to third parties as such pertain to the
Licensed Product. Any such credit shall not exceed [**] of

 

8

 

--------------------------------------------------------------------------------



the royalties or equivalent fees actually paid by Licensee to seek a license
under any other patents and/or other technology from an Unaffiliated Person in
an arms length transaction in order to practice the rights and licenses granted
by Licensor to Licensee hereunder and/or to avoid infringement during such
exercise in any particular country, provided that in consultation with Licensor
any such infringement determination is made by: (a) a competent court with
personal and subject matter jurisdiction, (b) a mutually acceptable independent
counsel regarding such practice and/or infringement, or (c) mutual agreement of
the parties hereto.

 

4.5

Payments under this Article IV shall be made in United States dollars and paid
by check to “DFAS ROCK ISLAND.” On a statement accompanying the check, it MUST
be noted that the payment is for royalties or licensing fees, and each of the
patent/patent applications and United States Department of Army log number(s)
shall be listed and specifically referenced. All [D3] checks for payments under
this Article IV should be mailed to DFAS – ROCK ISLAND OPLOC, ATTN: DFAS-R1-FD,
Building 68, Rock Island, IL 61299-8300, with copies to the Licensor’s
Representative at Office of Research and Technology Applications, U.S. Army
Medical Research and Materiel Command, Staff Judge Advocate, (MRMC-JA), 504
Scott Street, Fort Detrick, Maryland 21702-5012, ATTN: USAMRMC ORTA. All checks
and bank drafts shall be good funds drawn on United States banks.

 

4.6

For purposes of converting currencies other than U.S. Dollars to U.S. Dollars,
Licensee shall use the average of the current exchange rate as reported in The
Wall Street Journal under the column headed “Currency Trading” and subtitled
“Exchange Rates” for the last business day of each month in which License Fees
were earned for the applicable reporting period; provided, however, that if such
rate is not so published, then such conversion rate shall be the average of the
selling rate for such currency, as published by a leading New York City bank
chosen by Licensee and reasonably acceptable to Licensor, on the last business
of each month in which License Fees were earned for the applicable reporting
period. Any and all loss of exchange, value, taxes or other expenses incurred in
the transfer or conversion of other currency to U.S. Dollars shall be paid
entirely by Licensee.

 

4.7

In the event that Licensee is unable, as a result of any legal or government
restrictions, to remit License Fees or any other payments due hereunder from any
country in the Licensed Territory in respect of sales in that country, Licensee
shall deposit the appropriate License Fees and such other payments in an account
in a bank in such country agreed to by Licensor, such agreement not to be
unreasonably withheld. For as long as such restriction applies, Licensee shall
be relieved of any further payment obligations to Licensor in respect of such
Licenses Fees and such other payments, except that of reporting to Licensor
under Article V concerning the amount of License Fees and such other payments
payable and so deposited. Licensee shall continuously use commercially
reasonable efforts to cooperate with Licensor in Licensor’s efforts to collect
such License Fees and such other payments from such bank account.

 

4.8

Except as otherwise provided for hereunder, Licensee shall pay License Fees
accrued according to Article IV and any other outstanding payments then due and
payable hereunder, not later than 45 days after each calendar half year ending
June 30th and December 31st. Licensee shall submit with its payment the written
report required in Article V. If no License Fees are due, the report shall so
state. Sales shall be deemed made, for purposes of this Section, when billed
out, except that upon any termination of this Agreement, all shipments made on
or

 

9

 

--------------------------------------------------------------------------------



prior thereto shall be considered as sold (and therefore subject to License Fees
or payments hereunder).

 

4.9

Licensee shall pay within 45 days from any termination of this Agreement License
Fees and any other amounts due Licensor hereunder accrued or accruable for
payment at the time of any such termination.

 

4.10

License Fees and any other payments due hereunder not received by Licensor by
the due dates shall be subject to interest charges computed at [**] per annum.

 

ARTICLE V

 

REPORTS AND RECORDS

 

5.1       Licensee agrees to keep records showing the gross sales, Net Sales or
other disposition of Licensed Products sold or otherwise disposed of under the
license appropriate to determine the amount of License Fees and other payments
due Licensor hereunder. Such records, including, without limitation, those of
its Affiliates and Sublicensees, shall be retained for a period of five (5)
years following the end of the calendar year to which such records pertain, and
shall be treated and maintained as Confidential Information of Licensee. Such
records should be in sufficient detail and clearly organized to enable the
License Fees and any other amounts payable hereunder by Licensee to be
determined, and Licensee further agrees to afford Licensor’s designated auditor
or certified public accountant access, subject to the conditions set forth below
in this Article V, to examine any and all relevant books and records of Licensee
directly pertaining to Net Sales of the Licensed Product and License Fees owed
and, where appropriate, those of its Affiliate(s) and Sublicensees, as may be
necessary to make such determination. Upon thirty (30) days prior written
notice, and not more often than once a year, Licensee shall make such records
available for examination during normal business hours for the sole purpose of
verifying the accuracy of Licensee’s payments and compliance with this Agreement
for any period within the most recently completed five (5) calendar years during
the term of this Agreement for five (5) years after the expiration or
termination of this Agreement. If an auditor or certified public accountant is
appointed by Licensor to conduct such an examination, Licensor shall bind such
auditor or certified public accountant to an agreement not to disclose or use
Licensee’s confidential or proprietary information except for verifying the
amounts payable to Licensor pursuant to this Agreement. Licensor shall pay all
audit expenses and costs except that Licensee shall assume and pay any and all
audit expenses and costs incurred in the event any underpayment is reported
which equals or exceeds [**] of the License Fees or other payments due Licensor
hereunder. The parties agree to adhere to the rules and procedures established
under the Administrative Dispute Resolution Act (5 USC Section 571, as amended)
to resolve any dispute arising under this Section.

 

5.2       During the term of this Agreement, Licensee shall provide written
annual progress reports (the “Point of Practical Application Reports”) not later
than 45 days after the calendar year ending December 31st, detailing its
efforts, and the efforts of all Affiliate(s) and Sublicensees, to bring the
inventions licensed under this Agreement to the Point of Practical Application,
together with any additional information reasonably requested by Licensor or as
contemplated and required under the Development Plan (the “Additional
Information”). The Point of Practical Application Reports and any Additional
Information shall contain reasonably

 

10

 

--------------------------------------------------------------------------------



sufficient information to substantiate that Licensee is in full compliance with
the terms of this Agreement and that the Development Plan is being executed. No
such annual progress Point of Practical Application Reports shall be required
with respect to any particular Licensed Product after notification of the first
commercial sale of such Licensed Product, unless otherwise requested by
Licensor.

 

5.3       Concurrently with each payment of amounts due and owing Licensor under
this Agreement, Licensee shall also submit a true, accurate and complete written
reports (collectively, the “Reports”) setting forth for the preceding six (6)
month reporting period (a) the quantity of Licensed Products made, used, sold or
otherwise disposed of by Licensee and its Affiliate(s) and Sublicensees, (b) the
gross and Net Sales calculations thereof, and (c) a true, accurate and complete
calculation of the amounts due to Licensor under this Agreement for each such
period. If no License Fees or other payments are due Licensor for any reporting
period, the Reports shall so state.

 

ARTICLE VI

 

SUBLICENSING RIGHTS

 

6.1       Licensee may grant sublicenses under the Licensed Patent Technology
during the term of this Agreement to make, have made, import, use, have used,
offer for sale and sell Licensed Products in the Licensed Territory. Each and
every Sublicensee relationship shall be evidenced by a written agreement and
made subject to Licensor’s approval (as required by 37 CFR 404.5(b)(4)), and
each and every sublicense shall by proper reference be made subject and
subordinate to this Agreement, including those rights retained by Licensor
hereunder, consistent with the relevant provisions hereof that apply to
sublicenses. A copy of any and all sublicenses shall be furnished to Licensor’s
Representative promptly after its execution.

 

6.2       Modification or termination by Licensor under Article XI of any of the
provisions of this Agreement shall modify or terminate all sublicenses,
respectively, provided that any Sublicensee may elect to continue its sublicense
by advising Licensor in writing, within 45 days of the Sublicensee’s receipt of
written notice of such termination, of its election, and of its agreement to
assume in respect to Licensor all the obligations (including obligations for
payment) contained in its sublicensing agreement with Licensee. Any sublicense
granted by Licensee shall contain corresponding provisions to those of this
Article VI respecting conversion and termination and the conditions of
continuance of sublicenses.

 

6.3       Licensee shall not grant or exercise any rights, which are
inconsistent with the rights and obligations of Licensee or act in conflict with
the residual rights of Licensor hereunder. Any Sublicensee agreement shall
include an audit right by Licensor of the same scope as provided in Article V
with respect to Licensee.

 

ARTICLE VII

 

LICENSEE PERFORMANCE

 

7.1       Throughout the term Licensee shall perform and shall cause its
Affiliates and Sublicensees at all times to perform all of their respective
duties and obligations as required

 

11

 

--------------------------------------------------------------------------------



hereunder and under the Development Plan and Licensee shall expend and shall
cause its Affiliates and Sublicensees where and to the extent appropriate to
expend reasonable efforts and resources to carry out the development and
marketing of the inventions, described and claimed in the Licensed Patent
Technology.

 

7.2       After bringing the inventions, described and claimed in the Licensed
Patent Technology, to the Point of Practical Application in the Licensed
Territory, Licensee agrees and shall cause its Affiliates and Sublicensees to
agree to keep Licensed Products available to the public during the term of this
Agreement. Licensee shall promptly report discontinuance of the making of the
benefits of the inventions reasonably accessible to the public.

 

7.3       A failure by Licensee or its Affiliate(s) and Sublicensees to comply
with the terms of this Article VII or this Agreement shall be cause for
modification or termination of this Agreement in accordance with the provisions
of Article XI below.

 

ARTICLE VIII

 

MARKINGS

 

8.1       Licensee and its Affiliate(s) and Sublicensees, shall identify and
cause to be identified, within a reasonable period of time, Licensed Products
with the marking “Licensed Under U.S. Patent (number)” or “U.S. Patent Pending”
as permitted or required by statute or identify Licensed Products as patented in
any promotional literature used.

 

8.2       The name of the Government employee inventor(s), the name of the
agency or department of the Government or any adaptation of the above shall not
be used in any promotional activity without prior written approval from
Licensor.

 

ARTICLE IX

 

PATENT ENFORCEMENT AND PROSECUTION

 

9.1       Licensor and Licensee shall notify each other promptly in writing of
any infringement of the Licensed Patent Technology that becomes known to either
of them. Licensee shall notify Licensor promptly of any action taken in
accordance with this Article IX to prevent or eliminate such infringement.

 

9.2       Licensee is empowered pursuant to this Agreement and the provisions of
the United States Code, Title 35, Parts II and III, Chapter 18, Section 207, and
Chapter 29, Section 281-297, to (a) bring suit in its own name, at its own
expense, and on its own behalf for infringement of presumably Valid Claims in
the Licensed Patent Technology hereunder, to enjoin infringement and to collect
for its use and distribution as noted in Section 9.4 below, damages, profits and
awards of whatever nature recoverable for such infringement; and (b) subject to
approval by Licensor (not to be unreasonably withheld), settle any claim or suit
for infringement of the Licensed Patent Technology, provided, however, that
Licensor and the appropriate Government authorities shall have a continuing
right to intervene in such suit. Licensee shall obtain the prior written consent
of Licensor before pursuing any litigation. Licensee shall take no action to
compel the Government either to initiate or to join in any such suit for patent
infringement unless

 

12

 

--------------------------------------------------------------------------------



such action is ultimately necessary to avoid a dismissal of such suit by
Licensee, in which case Government shall consent to be joined.

 

9.3       If the Government is be made a party to any such suit by the motion or
any other action of Licensee, Licensee shall reimburse the Government for any
costs, expenses or fees which the Government incurs as a result of such motion
or other action, including any and all costs incurred by the Government in
justifiably opposing any such joinder motion. Upon payment by Licensee of all
costs incurred by the Government as a result of Licensee’s joinder motion or
other action, any such action taken by Licensee shall not be considered a
default in the performance of any material obligation under this Agreement. In
any event, Licensee agrees to keep Licensor completely apprised of the legal
strategies, status and progress of any such litigation and to consider the
potential effects of the litigation on the public health in deciding whether to
pursue litigation of any kind.

 

9.4       Except as otherwise provided in this Article, any and all fees, costs
and expenses incurred, including, without limitation, attorney’s fees, court
costs and disbursements in connection with any action taken under this Article
IX shall be paid by Licensee. Up to [**] of such fees, costs and expenses may be
credited against the royalty on Net Sales otherwise payable to Licensor in the
country in which such a suit is filed under this Agreement. In the event that
[**] of such fees, costs and expenses exceed the amounts withheld by Licensee in
any calendar year, the excess may be carried over as a credit on the same basis
into succeeding calendar years. Any recovery by Licensee, through court,
judgment or settlement, shall be applied equally to reimburse Licensor for such
amounts withheld as a credit against litigation expenses and to reimburse
Licensee for its litigation expenses. Any remaining recoveries by Licensee after
expenses shall be shared and distributed equally between the Licensor and
Licensee.

 

9.5       Licensor shall cooperate fully with Licensee in connection with any
action under this Article IX. Licensor agrees to promptly provide reasonable
access to all necessary documents and to render reasonable assistance in
response to a request by Licensee.

 

9.6       Licensor shall have the right, at its own expense, to sue for
infringement of the Licensed Patent Technology in the event that Licensee elects
not to do so, after having received written notice from Licensee. In such an
event Licensor shall retain the full amount of any and all recoveries and
reserves the right to terminate the license granted to Licensee and/or this
Agreement Article XI.

 

9.7       In the event that a declaratory judgment action alleging invalidity or
infringement of any claim of the Licensed Patent Technology shall be brought
against Licensee or Licensor or raised by way of counterclaim or affirmative
defense in an infringement suit brought by Licensee, Licensee is empowered
pursuant to this Agreement and the provisions of the United States Code, Title
35, Parts II and III, Chapter 18, Section 207, and Chapter 29, Sections 281-297,
or other applicable statutes to: (1) defend the suit in its own name, at its own
expense, and on its own behalf for presumably valid claims in the Licensed
Patent Technology hereunder; (2) in any such suit, ultimately to enjoin
infringement and to collect for its use and distribution as noted in Section 9.4
above, damages, profits and awards of whatever nature recoverable for such
infringement, and (3) subject to approval by Licensor, not to be unreasonably
withheld, settle any claim or suit for declaratory infringement involving the
Licensed Patent Technology; provided, however, that Licensor and appropriate
Government authorities shall have a continuing

 

13

 

--------------------------------------------------------------------------------



right to intervene in such suit. Licensee shall take no action to compel the
Government either to join in any such declaratory judgment action unless such
action is reasonably necessary to avoid prejudice to Licensee. If the Government
is to be made a party to any such suit by the motion or any other action of
Licensee, Licensee shall reimburse the Government for any costs, expenses or
fees which the Government incurs as a result of such motion or other action,
including any and all costs incurred by the Government in justifiably opposing
any such motion or other action. Upon payment by Licensee of all costs incurred
by the Government as a result of any such motion or other action, any such
action taken by Licensee shall not be considered a default in the performance of
any material obligation under this Agreement. If Licensee elects not to defend
against such declaratory judgment action, it shall notify Licensor in writing,
and at such time, Licensor, at its option, may do so at its own expense. In any
event, Licensee agrees to keep Licensor completely apprised of the legal
strategies, status and progress of any such litigation and to consider the
potential effects of the litigation on the public health in deciding what steps
to take or not to take throughout the course of such proceedings.

 

9.8       From and after the Signature Date, Licensee shall take responsibility
for the preparation, filing, prosecution and maintenance of any and all patent
applications and patents included in the Licensed Patent Technology within the
Licensed Field of Use, in addition to the reimbursement and expense obligations
required under Article IV above. Licensee agrees to retain a patent law firm
and/or patent agents reasonably satisfactory to Licensor to handle all
preparation, filing, prosecution and maintenance of the patent applications and
patents within the Licensed Patent Technology. Licensee and its counsel shall
furnish to Licensor copies of all documents, or all portions thereof, relevant
to any such preparation, filing, prosecution or maintenance, including all
correspondence between Licensee’s counsel and the USPTO or a Regulatory
Authority with applicable jurisdiction. Licensee shall pay all fees and expenses
incurred after the Signature Date for the preparation, filing, prosecution and
maintenance of the Licensed Patent Technology that include one or more claims
within the Licensed Field of Use. Licensor shall cooperate fully in the
preparation, filing, prosecution and maintenance of the Licensed Patent
Technology and of all patents and patent applications licensed to Licensee
hereunder, executing all papers and instruments, including, without limitation,
appropriate powers of attorney and such papers and instruments as may be useful
or necessary so as to enable Licensee to apply for, to prosecute and to maintain
the Licensed Patent Technology in the United States, the EU or in any other
nation, country or comparable political jurisdiction. Each party shall provide
to the other prompt notice as to all matters which come to its attention and
which may affect the preparation, filing, prosecution or maintenance of any of
the Licensed Patent Technology. In the event Licensor believes that Licensee is
failing to diligently file, prosecute and maintain the Licensed Patent
Technology, it shall so notify Licensee in writing. Licensee shall have sixty
(60) days to respond to Licensor demonstrating its commercially reasonable
efforts in such filing, prosecution and maintenance. If Licensee fails to
demonstrate such efforts within such time, Licensee shall, upon request of
Licensor, grant to Licensor a form of power of attorney for the sole purpose of
filing, prosecution and maintaining those patent applications and/or patents in
the Licensed Patent Technology for which Licensee has failed to demonstrate
diligence.

 

ARTICLE X

 

RESERVATION OF RIGHTS

 

14

 

--------------------------------------------------------------------------------



10.1     The license granted in Article III of this Agreement shall be subject
to the irrevocable, nonexclusive, nontransferable, royalty-free right of the
Government to practice the inventions, described and claimed in the Licensed
Patent Technology or any Improvements thereof, on behalf of the United States
and on behalf of any foreign government or international organization pursuant
to any existing or future treaty or agreement with the United States, for
research and other Government purposes, either alone or with one or more third
parties, provided that any third party shall have involvement only to assist the
Government for the limited purpose set forth above. In the exercise of such
license, the Government shall not publicly disclose trade secrets or commercial
or financial information that is privileged or confidential within the meaning
of United States Code, Title 5, Part I, Chapter 5, Subchapter II, Section
552(b)(as amended).

 

10.2     Licensor, pursuant to the United States Code, Title 35, Part II,
Chapter 18, Section 203 (as amended), and the underlying federal regulations,
reserves the right to require the Licensee and its Affiliate(s) and Sublicensees
to grant a nonexclusive, partially exclusive, or exclusive license in any field
of use to a responsible applicant or applicants, upon terms that are reasonable
under the circumstances, either voluntarily or involuntarily as permitted under
applicable law, when necessary to fulfill public health or safety needs. A
determination pursuant to this section shall not be subject to the Contract
Disputes Act (41 U.S.C. Sec. 601 et seq.)(as amended).

 

ARTICLE XI

 

TERM AND TERMINATION

 

11.1     The term of this Agreement shall commence on the Signature Date, and
unless terminated in accordance with this Article XI, shall continue in effect
until the later of (a) the expiration date of the last to expire patent in the
Licensed Patent Technology; or (b) the date of the last abandonment of a patent
application in the Licensed Patent Technology.

 

11.2     The Licensor shall have the right to modify or terminate this Agreement
and/or the underlying license, in whole or in part, upon the occurrence of any
one of the following events (each an “Event of Default”):

 

(a)       Licensee or any of its Affiliate(s) or Sublicensees fails to perform
and meet the obligations set forth in Article VII above, and Licensee cannot
otherwise demonstrate to Licensor’s reasonable satisfaction that Licensee or any
of its Affiliate(s) or Sublicensees has taken, or can be expected to take within
a reasonable time, effective steps to so perform and meet the obligations set
forth in Article VII above.

 

(b)       The Licensor determines that such action is necessary to meet
requirements for public use specified by Government regulations issued after the
date of this Agreement and such requirements are not reasonably satisfied by the
Licensee;

 

(c)       The Licensee makes a misrepresentation or has made a materially false
statement of, or omitted, a material fact in the license application, the
Development Plan, or in any Point of Practical Application Report, Additional
Information, Report or other information provided to Licensor as required by
this Agreement or in the Development Plan;

 

15

 

--------------------------------------------------------------------------------



(d)       The Licensee or its Affiliate(s) or a Sublicensee commits a material
breach of this Agreement as determined by Licensor;

 

(e)       Any cause of action or claim of Licensor accrued or to accrue, because
of any breach or default by Licensee or its Affiliate(s) and Sublicensees under
this Agreement.

 

 

 

11.5     In the event of termination of this Agreement and/or conversion and/or
modification of the License granted hereunder, any Sublicensee agreement of
record granted pursuant to this Agreement may, at such Sublicensee’s option, be
converted to a license directly between Sublicensee and Licensor in accordance
with the provisions of Article VI.

 

11.6     Licensee shall have the right to terminate this Agreement without cause
at any time effective ninety (90) days after written notice as to any patent
application or patent within the Licensed Patent Technology. A termination
without cause by Licensee may, at the option of Licensor, give rise to an
additional termination fee due on demand to cover administrative and related
costs and expenses not to exceed [**], in addition to any and all monies
otherwise due and owing hereunder. Licensee shall also have the right to
terminate this Agreement in the event Licensor materially breaches the terms and
conditions of this Agreement and fails to correct such material breach within
ninety (90) days after receipt of written notice from Licensee specifying the
breach alleged to have occurred, unless such breach is susceptible to cure and
remedied within a reasonable period of time before or after the ninety (90) day
period.

 

11.7     In the event of any termination of this Agreement under this Article XI
(other than upon expiration of the term specified in this Article XI), Licensee
and its Affiliates(s) and Sublicensees shall be permitted, for a period of
thirty (30) days or longer with the approval of Licensor, to complete the sale
of its existing inventory of Licensed Products and Licensor shall be entitled to
the payment of License Fees and any other amounts due Licensor hereunder and as
provided in Articles IV, V and IX with respect thereto.

 

ARTICLE XII

 

ACKNOWLEDGEMENTS AND REPRESENTATIONS

 

12.1     Subject to Section 14.3, Licensor represents and warrants that: (a) it
is the owner of all right, title and interest in the Licensed Patent Technology;
(b) it has the right to grant the rights and licenses granted herein, and the
Licensed Patent Technology is free and clear of any lien, encumbrance, security
interest or restriction on license; (c) it has not previously granted, and will
not grant during the term of this Agreement any right, license, or interest in
and to the Licensed Patent Technology, or any portion thereof, inconsistent with
the license granted to Licensee herein; (d) to its knowledge, no other
intellectual property owned by Licensor is necessary to practice the Licensed
Patent Technology; and (e) to its knowledge, there are no threatened or pending
actions, suits, investigations, claims or proceedings in any way relating to the
Licensed Patent Technology.

 

16

 

--------------------------------------------------------------------------------



12.2     Licensee represents and warrants that: (a) it is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (b) the execution, delivery and performance of this Agreement and
related materials have been duly authorized by all necessary corporate action on
the part of Licensee; (c) it intends and shall use the Licensed Patent
Technology solely as contemplated hereunder and shall be primarily liable and
responsible for the use of the Licensed Patent Technology by all Affiliates and
Sublicensees; (d) it shall take any and all necessary and reasonable precautions
to comply with the terms and conditions of this Agreement; and (e) it shall
operate and conduct its affairs in compliance with all federal, state, and local
laws which apply to its performance under this Agreement and, as a result, shall
apply for and maintain any necessary licenses required by such laws and
immediately notify the Licensor in the event any application is denied, or in
any way terminated or limited.

 

ARTICLE XIII

 

DEVELOPMENT PLAN

 

Concurrent with the execution of this Agreement, the Development Plan prepared
and attached by Licensee shall be in effect and relied on by Licensor as an
inducement to enter into this Agreement. The Development Plan as may be amended
from time to time is attached as Schedule 2.7 (Development Plan) hereto.

 

ARTICLE XIV

 

GENERAL

 

14.1     Neither Licensee, nor its successors or assigns, shall, by operation of
law or otherwise, transfer or assign this Agreement or encumber the Licensed
Patent Technology, without the prior written consent of Licensor in each
instance. If any part or all of the shares of stock or equivalent interests of
Licensee, or the shares of stock or equivalent interests of any corporation or
entity owning shares of Licensee’s stock or equivalent interests representing
effective voting control of Licensee or its business, shall be transferred by
sale, assignment, conveyance, operation of law or other disposition so as to
result in a change in the present effective voting control of Licensee or its
business, or of such other corporation or entity, by the individual or
individuals owning a majority of such shares of stock or equivalent interests,
then such transfer shall be deemed to be an assignment or transfer of this
Agreement to which Licensor’s consent must be given; provided, however, that (a)
an assignment incident to a merger or consolidation of Licensee into or with an
entity having net assets equal to or greater than the net assets of Licensee as
of the date of such transfer, or (b) an assignment or transfer to an entity
purchasing the entire business of Licensee or that part of the business to which
this Agreement relates, may be made without Licensor’s consent (subject to the
last sentence below), if such entity shall assume all of the obligations of
Licensee under this Agreement pursuant to an instrument reasonably acceptable to
Licensor. Notwithstanding any assignment or transfer of this Agreement (whether
or not Licensor’s consent is required), Licensee shall remain responsible
jointly and severally, with any assignee or transferee for payment of any and
all obligations and the performance of all of the covenants, conditions and
agreements of Licensee hereunder. In no event shall Licensee, its successors or
assigns transfer or assign this Agreement to a party not a

 

17

 

--------------------------------------------------------------------------------



citizen, resident or other entity incorporated or arranged under the laws of a
state or territory of the United States of America without the express written
approval of Licensor.

 

14.2     This Agreement does not confer any immunity from or defenses under the
antitrust laws, the laws and regulations pertaining to or administered by the
USFDA, or the export laws nor does it confer immunity from a charge of patent
misuse. Furthermore, neither Licensee’s, nor its Affiliates’ or Sublicensees’
acquisition and exercise of rights hereunder shall be immunized from the
operation of any state or Federal law by reason of the source of the grant. This
Agreement does not constitute an endorsement by Licensor of any Licensed
Products and neither Licensee, nor its Affiliate(s) or Sublicensees shall not
state or imply in any medium that such endorsement exists as the result of this
Agreement.

 

14.3     Licensor makes no warranty, express or implied, or any representations
regarding the patentability, validity or scope of the Licensed Patent Technology
or that Licensed Patent Technology may be exploited without infringing patents
of third parties.

 

14.4     Notwithstanding anything to the contrary set forth herein, Licensee and
its Affiliate(s) and Sublicensees agree that Licensed Products will be
manufactured substantially in the United States of America and its
jurisdictional territories in compliance with all applicable laws including,
without limitation, the United States Code, Title 35, Part II, Chapter 18,
Section 209 (as amended) and U.S. Presidential Executive Order No. 12591 and
that any permitted transfer of technology to foreign entities shall strictly
comply with the Export Administration Regulations, 15 CFR Sections 730-774 (as
amended). Licensee and its Affiliates further agree and understand that a
failure to strictly comply with such laws and regulations may result in criminal
liability under United States laws.

 

14.5     Solely for the informal administrative process of resolving disputes
extra-judicially (and not to foreclose to either party any other remedy under
equity or law) the decision of Licensor’s Representative on any requirement,
dispute, interpretation, modification or termination of this Agreement shall be
reduced to writing and a copy mailed or otherwise furnished to Licensee. Such
decision shall be deemed a final exhaustion of administrative remedies, provided
that Licensee may, within thirty (30) days of receiving notice of such decision,
submit a written appeal through Licensor’s Representative and the Intellectual
Property Counsel of the Army to the Judge Advocate General, Department of the
Army, Washington, DC 20310-2207, which appeal shall set forth in detail the
decision being appealed and the basis of the appeal and may include appropriate
supporting materials. Implementation of such decision shall be stayed pending a
final resolution of such appeal. Pending such final resolution and therefore the
exhaustion of the administrative remedy process, each party shall proceed
diligently with the performance of its obligations under this Agreement,
provided that upon such final resolution, either party may then seek remedy
through the judicial process.

 

14.6     Except for complete nondisclosure of certain Intellectual Property
Rights specifically designated by Licensor or as otherwise expressly provided
herein, the parties agree that, during the term of this Agreement and for ten
(10) years thereafter, the receiving party shall keep completely confidential
and shall not publish or otherwise disclose and shall not use for any purpose
except for the purposes contemplated by this Agreement any Confidential
Information furnished to it by the disclosing party hereto pursuant to this
Agreement. Licensee may use or disclose information disclosed to it by Licensor
to the extent such disclosure is reasonably

 

18

 

--------------------------------------------------------------------------------



necessary, in filing or prosecuting patent applications, prosecuting or
defending litigation, complying with applicable governmental laws and
regulations or otherwise submitting information to tax or governmental
authorities, conducting clinical trials, acquiring potential investors, or
making a permitted sublicense or otherwise exercising its rights hereunder,
provided that if Licensee is required to make any such disclosure of Licensor’s
Confidential Information, other than pursuant to a confidentiality agreement
acceptable to Licensor, it will give reasonable notice to Licensor of such
disclosure and, save to the extent inappropriate in the case of patent
applications, will use its commercially reasonable efforts to secure
confidential treatment of such information prior to and after its disclosure
(whether through protective orders or otherwise). Licensee agrees to keep
records of confidentiality agreements between itself and third parties in
accordance with the treatment of Confidential Information given in Article V.
Licensor may disclose Licensee’s Confidential Information to governmental
authorities as may be required by law, provided that it shall give Licensee
notice, and shall take commercially reasonable efforts to secure confidential
treatment of such information prior to and after its disclosure (whether through
protective orders or otherwise). This Section 14.5 shall survive any termination
or expiration of this Agreement.

 

14.7     The parties understand that from time to time, Licensor may desire to
publish or publicly disclose certain summary information regarding this
Agreement. In such an event, Licensor shall provide Licensee with a copy of any
proposed publication at least thirty (30) days in advance for its review and
comment. Following Licensee’s review and due consideration of Licensee’s
comments, as well as the deletion of Licensee’s Confidential Information,
Licensor shall be free to publish such information.

 

14.8     The parties shall notify each other of any changes in name, address, or
business status, and any notice or report required to be given under the
provisions of this Agreement shall be considered duly given if mailed by first
class mail, potage prepaid or by an express/overnight delivery service provided
by a commercial carrier, and addressed as follows:

 

 

(a)

If to Licensor:

U.S. Army Medical Research and Materiel Command

 

Staff Judge Advocate (MCMR-JA)

 

504 Scott Street

 

Fort Detrick, Maryland 21702-5012

 

Attn: USAMRMC ORTA

 

 

(b)

If to Licensee:

VaxGen, Inc

 

1000 Marina Boulevard

 

Brisbane, California 94005-1841

 

Attn: Piers Whitehead

 

Notice shall be considered timely if such notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial carrier.

 

14.9     This Agreement shall be governed by and construed in accordance with
the federal laws of the United States of America as interpreted and applied by
the federal courts in the District of Columbia, United States of America,
without giving effect to principles of conflicts of laws. Each of the parties
hereby irrevocably submits to the jurisdiction of any Federal court sitting in

 

19

 

--------------------------------------------------------------------------------



the District of Columbia over any action or proceeding arising out of or
relating to this Agreement and each hereby waives the defense of an inconvenient
forum for the maintenance of such action.

 

14.10   This Agreement, together with all schedules and attachments, constitutes
the entire understanding between the parties and neither party shall be
obligated by any condition or representation other than those expressly stated
herein or as may be subsequently agreed to by the parties hereto in writing.

 

14.11   All prior reviews and approvals required by regulations or law have been
obtained by the Licensor prior to the execution of this Agreement. The
Licensor’s Director executing this Agreement has the requisite authority to do
so.

 

14.12   Failure of any party to enforce any term, covenant, or condition herein
contained shall not be deemed to be a waiver of such term, covenant, or
condition herein contained.

 

14.13   Neither party shall be in default hereunder by reason of its delay in
the performance of, or failure to perform, any of its obligations hereunder,
other than Licensee’s obligations to make payments to Licensor in accordance
with the terms of this Agreement, if such delay is caused by war, strikes, acts
of God or the public enemy, riots, without the fault or negligence of the other
party. During the pendency of such intervening event, each of the parties shall
take all reasonable steps to furnish the services required hereunder by other
means, and, in any event shall, upon termination of such intervening event,
forthwith resume obligations under this Agreement.

 

14.14   The provisions of this Agreement are severable, and in the event that
any provision of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of law, such termination shall not in
any way affect the validity or enforceability of the remaining provisions of
this Agreement.

 

20

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in triplicate originals by its duly authorized officers or
representatives on the day and year set forth below.

 

FOR LICENSEE:

VaxGen, Inc.

 

 

BY:

__/s/ P. Whitehead_______________

 

NAME: Piers Whitehead

 

TITLE: VP Corporate and Business Development

 

DATED: _10.7.03________________________

 

 

WITNESS: __/s/ Lance Gordon__________________

 

DATED: _10.7.03__________________________

 

FOR LICENSOR:

U.S. Army Medical Research Institute of Infectious Diseases

 

 

BY:

__/s/ James R. Swearengen___________________

 

for

NAME: Erik A. Henchal, Colonel, U.S. Army

 

TITLE: Commander

 

DATED: ___07 Oct 03____________________

 

 

WITNESS: _/s/ Maryam Azarion________

 

DATED: __07 Oct 03__________________

 

 

21

 

--------------------------------------------------------------------------------



Schedle 2.2 (Affiliates & Sublicensees)

 

None at the time of initial Execution.

 

 

22

 

--------------------------------------------------------------------------------



Schedule 2.7 (Development Plan)

 

[**]

23

 

--------------------------------------------------------------------------------



Schedule 2.17 – A (Existing Patents)

 

U.S. Patents

 

6,316,006, November 13, 2001, Asporogenic B, anthracis Expression System.
Worsham, Friedlander, Ivins

 

6,387,665, May 14, 2002, Method of Making a Vaccine for Anthrax. Ivins, Worsham,
Friedlander, Farchaus, Welkos

 

24

 

--------------------------------------------------------------------------------



Schedule 2.17 – B (Additional Patents and Patent Applications)

 

I.

Additional Patents.

 

None

 

II.

Patent Applications.

 

None

 

III.

Ancillary Property Rights.

 

25

 

--------------------------------------------------------------------------------



Schedule 4.1

 

LICENSE FEES: ROYALTIES AND PAYMENT OF OTHER INCOME

 

Licensee shall make payment and insure payment in full is made of all royalties
and fees due and owing to Licensor under Article IV (collectively hereinafter
the “License Fee(s)” described as follows:

 

 

(a)

Within 45 days after the Signature Date, Licensee shall pay to Licensor an
execution fee of [**] dollars [**] no part of which shall be refunded for any
reason.

 

 

(b)

Also within 45 days after the Signature Date, Licensee shall pay to Licensor a
patent maintenance fee of [**] dollars [**]. Licensee shall pay a second patent
maintenance fee, in the amount of [**] dollars [**], within 45 days of 31 March
2005, unless this Agreement is Terminated prior to that date.

 

 

(c)

Within 45 days of the first anniversary of the signature date, and on each
anniversary thereafter whilst this agreement is in effect, Licensee shall pay to
Licensor an anniversary fee of [**] dollars [**].

 

 

(d)

From and after the Signature Date, Licensee shall make certain milestone
payments to Licensor corresponding to the product development cycle for the
first Licensed Product under development for use in either the United States or
in any sovereign state with regulatory powers (the “Regulatory Authority”).
Licensee shall make such milestone payment to Licensor according to the
following schedule:

 

 

(i)

Licensee shall pay to Licensor the sum of [**] dollars [**] due within 45 days
of the successful conclusion of the first Phase I testing by Licensee, its
Affiliates or any Sublicensee the Licensed Product. For purposes of this
subsection, successful conclusion of Phase I testing shall mean that the USFDA
or the Regulatory Authority with jurisdiction has approved the transition from
Phase I to Phase II testing.

 

 

(ii)

Licensee shall pay to Licensor the sum of [**] dollars [**] due within 45 days
of the successful conclusion of the first Phase II testing by Licensee, its
Affiliates or any Sublicensee of the Licensed Product. For purposes of this
subsection, successful conclusion of Phase II testing shall mean that the USFDA
or the Regulatory Authority with jurisdiction has approved the transition from
Phase II to Phase III testing.

 

 

(iii)

Licensee shall owe to Licensor the sum of [**] dollars [**] upon successful
conclusion of the first Phase III testing by Licensee, its Affiliates or any
Sublicensee of the Licensed Product. For purposes of this subsection, successful
conclusion of Phase III testing shall mean that

 

26

 

--------------------------------------------------------------------------------



an application for regulatory approval for the Licensed Product (e.g., NDA or
BLA) has been filed with the USFDA.

 

 

(e)

Within 45 days of the Licensee, its Affiliates or Sublicensees obtaining
marketing approval from the FDA for the Licensed Product, Licensee shall pay
Licensor [**] dollars [**].

 

 

(f)

Licensee shall pay Licensor a royalty on the Net Sales of all Licensed Products
the manufacture, use or sale of which is covered by a Valid Claim, sold or
transferred to Unaffiliated Persons or otherwise disposed of within the Licensed
Territory by Licensee, its Affiliates and Sublicensees. The royalty rate on Net
Sales of Licensed Products to non-U.S. Government customers shall be [**] or
provided under contract to any agency of the United States Government [**].

 

27

 

 